Title: From Thomas Jefferson to Joseph Mussi, 20 November 1794
From: Jefferson, Thomas
To: Mussi, Joseph



Dear Sir
Monticello Nov. 20. 1794.

Your favor of Oct. 22. has come safely to hand, tho’ not till the 12th. inst. I had not written on the subject of red clover seed, because I was not certain of the quantity I should want. That is now ascertained to be five bushels, which quantity I will therefore ask the favor of you to send me in a tight cask, by the first vessel for Richmond, noting to me by post it’s cost, and the time of it’s departure.
I thank you for your attention to my desire respecting the stonecutter, and your assurance that his wages will be within my views. I am determined the ensuing summer to go on with both my house and my mill, so that I shall be glad to recieve him as soon as may be. Myrheumatism has been remarkeably obstinate not having yet entirely left me, tho’ I am able to ride about my farm.If clover seed of the present year can be got, it will be the best. However if that is not yet got out for market, I had rather recieve seed of the last year, than run the risk of your river’s freezing up before it’s departure. I am with sincere esteem Dear Sir Your friend & servt

Th: Jefferson

